DETAILED ACTION
1.	This is a response to applicant's submissions filed on 05/13/2019. Claims 11-20 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Allowable Subject Matter
3.	 Remaining claims 11-20  are allowed.  

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
	The Closest Prior Art of records, Franz et al. (EP-2492152 A1) teaches,  a car  having a computing device determining and outputting collision information (K1, K2) concerning forthcoming collision of a vehicle with a collision object. A control device  is controlled over a retention device . A comparator comparing the information and providing an output of a comparison result (CR). The control device is  indicating a validation based on the result. The retention device is connected with a memory device. Individual defined heading information (I1, I2) to actuate the retention device is stored in the memory device.  

 The prior arts of record fail to teach, make obvious , or suggest, a  control unit and a method for identifying the type and/or the severity of a collision of a vehicle of a first mass with a collision object of a second mass in an early phase of the collision to trigger safety measures,  comprising, among other limitations, a) detecting surroundings data of surroundings of the vehicle; b) identifying the collision object from the surroundings data; c) extracting at least one reference feature, not lying in a direct collision area, of the collision object for further observation of a relative speed between the reference feature of the collision object and the vehicle; d) repeatedly successively ascertaining an instantaneous speed of the vehicle and determining a change of the speed of the vehicle; e) repeatedly successively determining an instantaneous relative speed between the vehicle and the reference feature and determining a change of the speed of the collision object; and f) estimating a mass ratio, effective during the collision, between the mass of the vehicle and the mass of the collision object from the ascertained changes of the speed of the vehicle and the ascertained changes of the speeds of the collision object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.